TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 28, 2016



                                      NO. 03-14-00795-CV


                                Jennifer Samaniego, Appellant

                                                v.

                                     Alieda Silguero, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the summary judgment signed by the county court on November 18, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the county court’s summary judgment. Therefore, the Court affirms the

county court’s summary judgment. The appellant shall pay all costs relating to this appeal, both

in this Court and the court below.